            Case
             Case1:13-cr-00539-PGG
                  1:13-cr-00539-PGG Document
                                     Document79-1 Filed08/20/19
                                              81 Filed  08/19/19 Page
                                                                  Page11of
                                                                         of44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  -     -   -   X


UNITED STATES OF AMERICA

            - v.     -                                                                 Protective Order

RICHARD LEE,                                                                           13 Cr. 539 (PGG)

                                        Defendant.

-   -   -    -   -   -    -   -     -    -   -   -   -   -    -   -     -   -   X
The Honorable Paul G. Gardephe, District Judge:

                     On       the       motion           of       the       United         States    of   America,   by

Geoffrey S. Berman, United States Attorney,                                                  through his counsel,

Drew Skinner and Daniel Tracer, Assistant United States Attorneys

("the Government"), pursuant to Federal Rule of Criminal Procedure

16(d), for good cause shown,

                     IT IS HEREBY ORDERED:

                     1.           With the exception of otherwise publicly available

documents and information, all materials, including documents and

the     information                     contained             therein,              that    are     provided   by    the

Government to the defendant in this action pursuant to Rule 16 of

the Federal Rules of Criminal Procedure; Title 18, United States

Code, Section 3500; Brady v. Maryland; or Giglio v. United States,

are considered "Confidential Information."

                     2.           Confidential Information disclosed to the defendant

or to his counsel in this case during the course of proceedings in

this action:
       Case
        Case1:13-cr-00539-PGG
             1:13-cr-00539-PGG Document
                                Document79-1 Filed08/20/19
                                         81 Filed  08/19/19 Page
                                                             Page22of
                                                                    of44



                  (a)   Shall be used by the defendant and his counsel

only for purposes of defending this criminal action;

                  (b)   Shall        not   be   disclosed   in     any   form by     the

defendant or his counsel except as set forth in paragraph 2 (c)

below; and

                  (c)   May     be     disclosed    by    the    defendant      or   his

counsel in this action only to the following persons                     (hereinafter

"Designated Persons"):

                        ( i)    investigative,           secretarial,      clerical,

paralegal and student personnel employed full-time or part-time by

the defendant's counsel;

                        (ii) independent                  expert          witnesses,

investigators,    expert advisors,          consultants and vendors retained

-   pursuant to a written retainer agreement -                  in connection with

this action;

                        (iii)         prospective        witnesses,       and    their

counsel,   to the extent deemed necessary by defense counsel,                        for

the purposes of the criminal proceedings in this case; and

                        (iv) such other persons as hereafter may be

authorized by agreement, in writing, of the parties or by the Court

upon either defendant's motion.

             3.   Confidential Information disclosed to the defendant

or his counsel during the course of proceedings in this action,

including any and all copies maae of said material, shall, at the


                                            2
         Case
          Case1:13-cr-00539-PGG
               1:13-cr-00539-PGG Document
                                  Document79-1 Filed08/20/19
                                           81 Filed  08/19/19 Page
                                                               Page33of
                                                                      of44




conclusion of this matter, either be returned to the Government or

shredded       and    destroyed.             This       matter      will    be    concluded        upon

expiration of either the conclusion of any litigation related the

above-captioned             case,       including        direct      appeal       and        collateral

attack, or dismissal of the charges against the defendant.

               4.      The defendant or his counsel shall provide a copy

of     this    Order        to    Designated        Persons         to     whom       they    disclose

Confidential         Information           pursuant       to     paragraphs           2 (c) (ii) - (iv).

Designated Persons shall be subject to the terms of this Order

and, if they are given possession of any Confidential Information,

shall sign an acknowledgment,                   to be retained by the defendant's

counsel, indicating that they have received and reviewed the terms

of this Order and understand that they are bound by it before being

provided with any materials produced pursuant to terms of this

Order.        In addition,          if Confidential Information is provided to

any Designated Persons, those Designated Persons shall return or

destroy such materials as set forth in paragraph 3.

               5.      The provisions of this Order shall not be construed

as preventing the disclosure of any information in any motion,

hearing       or    trial        held   in   this       action      or     to    any     district    or

magistrate          judge    of     this     Court       for   purposes          of    this     action.

Furthermore, the Government may at any time during the pendency of

this     proceeding         designate        documents         or    materials          constituting

Confidential Information as "Highly Confidential," when,                                        in the


                                                    3
       Case
        Case1:13-cr-00539-PGG
             1:13-cr-00539-PGG Document
                                Document79-1 Filed 08/20/19
                                         81 Filed   08/19/19 Page
                                                              Page44of
                                                                     of44



good faith determination of the Government,                  disclosure of such

documents or materials is prohibited by statute or regulation or

otherwise is not in the public interest.                   The defendant and his

counsel     will        not   attach    any    materials      designated      Highly

Confidential pursuant to this Order to any public filings with the

Court or publicly disclose any such materials, or their contents

in any other manner, without prior notice to the Government.                      If

the defense and the Government cannot agree on the manner in which

the documents or their contents may be publicly disclosed,                       the

parties shall seek resolution of such disagreements by the Court.

             6.         If any dispute should arise between the parties to

this     action    as    to   whether   any   documents,     materials   or    other

information       is    Confidential    Information   or     Highly Confidential

subject to the provisions of this Order, such documents, materials

and information shall be considered Confidential Information or,

if   so designated pursuant to paragraph 5,                 Highly Confidential,

pending further Order of this Court.

Dated:       New York, New York
                  ~-- ~, ?-c{v[

                                        THE H O ~ E ~ GARDEPHE
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF NEW YORK




                                          4
